DETAILED ACTION
1.	The Application filed on February 27, 2020 is acknowledged.  
Claims 1-10 and 21-30 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Election/Restrictions
4.	Applicants’ election without traverse of Group I, including claims 1-10 and 21-25 in the reply on January 27, 2021 is acknowledged and placed in the file.
	Claims 26-30 have been withdrawn; and 
	Claims 1-10 and 21-25 are elected for Examination.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-10 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, the claims all appear to be too unclear to understand.  The claimed language is too convoluted and uses language structure which is difficult to understand.  It should be noted that the specification is similarly hard to understand.
For Example:
Claim 1 recites the limitation “at higher engine load” [line 2] renders the claim indefinite; since it is not clear that how the engine load is to be known as higher engine load?
Claim 1 recites the limitation “drawing cool compressed air” renders the claim indefinite; since it is not clear that how the air can be compressed and/or be in cooled? And where would the cooled compressed air be drawn from?
Claim 1 recites the limitation “an engine” [line 2] renders the claim indefinite; there is an insufficient double recitation for the limitation “an engine” in the claim;
Claim 1 recites the limitation “at higher engine load” [line 4] renders the claim indefinite; since it is not clear that how the engine load is to be known as lower engine load?
	Claim 1 recites the limitation “…based on heat transferred” [line 6] renders the claim indefinite; since it is not clear that how or by which way the heat is able to be determined? And how much heat would be used to be transferring to the compressed air during the lower engine load? And where the compressed air from the air intake passage is able to be released to?
The Applicants are required to clarify or to revise the claimed features.

Furthermore, claim 21 recites the limitation “adjusting an opening of a boost throttle” renders the claim indefinite; since it is not clear that what is a boost throttle? And how or by which way an opening of a boost throttle is able to be adjusted?
Claim 21 recites the limitation “…during the lower engine load exceeding a threshold” renders the claim indefinite; since it is not clear that how or by which way the lower load is to be known as being exceeding a threshold?
The Applicants are required to clarify or to revise the claimed features.

Claims 1 and 21 recite the limitations “drawing cool compressed air…; drawing ambient air…; and releasing the compressed air…” render the claim indefinite, since it is not clear that what applicants want to do with the compressed air and ambient air or what applicants want to do after drawing cool compressed air, drawing ambient air and releasing the compressed air…[claim 1]? Or adjusting an opening of a boost throttle…[claim 21]?
Applicants are required to clarify the tangible purpose after obtaining these data and to revise the claimed features with a complete meaning. 

7.	Claims 1-10 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural connectivity of an engine, controller, operator, sensor(s), compressor, etc…
Which component is to be able to perform its function as determining, sensing or controlling the boost throttle opening, air throttle opening, cool compressed air, and heat?
The Applicants are required to clarify or to revise the claimed features.
	
s 1-10 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:
		providing engine components;
		determining/estimating engine operating conditions;
		sensing/determining an engine load and/or heat; etc… and 
		providing an output of the method with a tangible purpose or complete meaning.
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-10 and 21-25 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. Specifically, all of the limitations of claims 11-15 are the process claims, which are drawn to abstract ideas per se without any practical application such as drawing cool compressed air…; drawing ambient air…; and releasing the compressed air…  In other words, there is no tangible post solutions/results after these data have been manipulated/integrated.  Furthermore, the claims do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 merely discloses data directed to the compressed air would be controlled at lower engine load, higher engine load; and then releases the compressed air without actually claiming an engine power output formed by using this data. In other words, mere information in the form of data (in this case mechanical dynamic profile data are ambient air and air to be compressed), does not fall under one of the four categories of patent eligible matter.  


Claim Rejections - 35 USC § 102/103
13.	The Examiner notes that, while the claims are not yet ready for examination, the following References are pertinent to what he believes the claimed invention to be and should be review by the Applicants:
Owen et al [US 20180149121 A1];
Buckland et al [US 20140047833 A1]; and 
Glugla et al [US 20140048049 A1].

14.	PLEASE NOTE THAT NO PRIOR ART REJECTIONS ARE BEING PROVIDED FOR CLAIMS 1-10 and 21-25; SINCE THE PROPER SCOPE OF THESE CLAIMS CANNOT BE FULLY ASCERATINED AT THIS MOMENT.  ALSO FOR NOW, A LACK OF PRIOR ART REJECTIONS FOR THESE CLAIMS SHOULD NOT BE CONSTRUED AS AN INDICATION OF ALLOWABLE SUBJECT MATTER.  ANY ATTEMPT CO OVERCOME THESE REJECTIONS WOULD MOST LIKELY RESULT IN A CHANGE OF SCOPE OF THESE CLAIMS, WHICH WOULD IN TURN REQUIRE FURTHER SEARCH AND CONSIDERATION.
	

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Applicants are required to consider the cited reference in PTO-892 that would be applied for the future Examination.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on ((571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
February 25, 2021



 /JOHN KWON/ Primary Examiner, Art Unit 3747                                                                                                                                                                                                       March 5, 2021



/Johnny H. Hoang/
Examiner, Art Unit 3747